Order entered April 12, 2016




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01553-CR

                          THE STATE OF TEXAS, Appellant

                                            V.

                         DAVID MICHAEL SHINSKIE, Appellee

                   On Appeal from the County Criminal Court No. 4
                                Dallas County, Texas
                        Trial Court Cause No. M14-57777-E

                                        ORDER
                      Before Justices Lang-Miers, Evans, and Brown

      Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandate in

this appeal INSTANTER.


                                                  /s/   ADA BROWN
                                                        JUSTICE